Citation Nr: 0719757	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.

2.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura (ITP).

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.  He was born in January 1944.

This matter came to the Board of Veterans' Appeals (Board) 
from August 2002 and March 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2004, the veteran testified at a Board hearing via 
videoconference.  This matter was remanded in February 2005 
for further development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's asbestosis disability, specifically 
interstitial lung disease, is causally related to the 
veteran's asbestos exposure during his period of active 
service.

2.  The veteran served in Vietnam, and is presumed to have 
been exposed to Agent Orange.  

3.  Idiopathic thrombocytopenia purpura was not manifested 
during the veteran's military service or for many years 
thereafter, nor is idiopathic thrombocytopenia purpura 
otherwise related to the veteran's service, including 
exposure to herbicides.

4.  Bilateral hearing loss disability was not manifested 
during the veteran's military service or for many years 
thereafter, nor is bilateral hearing loss disability 
otherwise related to the veteran's service.

5.  The veteran, who is not yet 65 years of age, is not blind 
or nearly blind; is not institutionalized in, or confined to, 
a nursing home or other facility due to physical or mental 
incapacity; and does not need regular aid and assistance to 
perform activities necessary for daily living.

6.  The veteran is not confined to his home or its immediate 
premises.

7.  The veteran does not have a single permanent disability 
rated 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The veteran's asbestosis disability, specifically 
interstitial lung disease, was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Idiopathic thrombocytopenia purpura was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service, nor is 
bilateral hearing loss disability proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  The criteria for special monthly pension based on need of 
regular aid and attendance, or housebound status, are not 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's claim of service 
connection for lung disability due to asbestos exposure, 
idiopathic thrombocytopenia purpura (ITP), and bilateral 
hearing loss disability was filed in November 2001.  VCAA 
letters were issued to the veteran pertaining to these claims 
in December 2001.  Such letter was issued prior to the August 
2002 rating decision which denied service connection.  In May 
2002, the veteran claimed entitlement to special monthly 
pension, which was denied in March 2003.  Thereafter, a VCAA 
letter was issued to the veteran in March 2004 pertaining to 
all claims.  Subsequent to the February 2005 Remand, another 
VCAA letter was issued to the veteran with regard to his 
claim of service connection for asbestosis.  Collectively, 
the VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2004 was not given 
prior to the first AOJ adjudication of the special monthly 
pension claim, the notice was provided prior to initial 
certification of the veteran's claim to the Board.  
Additionally, this matter was remanded in February 2005 to 
ensure compliance with the assistance provisions of the VCAA.  
The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection for ITP and 
bilateral hearing loss, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
nor the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
has furnished the veteran sufficient VCAA letters which 
advised him of the evidence necessary to support his service 
connection claims for ITP and bilateral hearing loss.  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
for ITP and bilateral hearing loss, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  With regard to the veteran's 
claim for asbestosis disability, in July 2006, the veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and effective date.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records, private medical records, and Social 
Security Administration (SSA) records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded VA examinations pertaining to 
the issues of entitlement to service connection for 
asbestosis disability and bilateral hearing loss disability, 
and he has also been afforded a VA Aid & Attendance 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  
With regard to his claim of service connection for ITP, as 
will be discussed in more detail below, the Board has 
determined a VA examination is unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Respiratory disability

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The veteran's DD Form 214 reflects that he was a short order 
cook in the Navy, and served on the USS Independence from May 
1965 through September 1966.  The veteran claims that he was 
exposed to asbestos on the USS Independence, claiming 
specifically that asbestos material was falling out of the 
oven and from the roof.

Service medical and personnel records are devoid of any 
asbestos exposure.  An examination performed for separation 
purposes in November 1966 reflects that his 'lungs and chest' 
were clinically evaluated as normal.

In March 2006, the veteran underwent a VA examination to 
assess his pulmonary condition.  Upon physical examination, 
the examiner diagnosed, in pertinent part, the following:  
history of shortness of breath on minimal exertion; 
restrictive lung disease; decreased diffusion capacity; 
increased interstitial lung disease; and, history of exposure 
to asbestos.  The examiner noted review of the entirety of 
the veteran's claims folders.  The examiner referenced an 
October 2002 CT scan report which stated that there were 
increased interstitial markings.  The radiologist opined that 
it could be secondary to chronic scarring or it could be due 
to interstitial edema.  The radiologist also noted pleural 
reaction in the bases.  The examiner acknowledged that the 
veteran suffered severe lung damage following complications 
of splenectomy in 2001,which required prolonged intubation, 
tracheotomy, and mechanical ventilator assistance.  He 
underwent pulmonary function testing which revealed evidence 
of restrictive ventilatory impairment on one hand and 
decreased diffusion capacity in the other.  The VA examiner 
stated that these findings were consistent with asbestosis.  
The examiner concluded that based on the history and physical 
examination of the veteran including pulmonary function 
testing and review of his medical records, it is at least as 
likely as not that his pulmonary impairment is due to 
service, including asbestos exposure.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's reports of his exposure to asbestos 
during active duty are plausible based on the evidence of 
record.  The Board is therefore presented with evidence of 
record which includes a competent diagnosis of asbestos 
related disability as well as competent evidence of record 
linking the disability to the veteran's exposure to asbestos 
during active duty.  There is no medical evidence of record 
opposing the link.  Based on the above medical reports, the 
Board finds that the veteran does suffer from asbestos 
related disorders and that the asbestos related disorders 
have been sufficiently linked to his military service.  In 
sum, the Board finds that the statutory and regulatory 
criteria for entitlement to service connection for asbestos 
related disability, specifically lung disability, have been 
met.

Idiopathic thrombocytopenia purpura (ITP)

Private medical records reflect that in or about July 2000 
the veteran presented with unstable angina.  Multiple stents 
were placed in the mid-LAD.  He felt well for two weeks and 
then had recurrent chest discomfort and shortness of breath.  
Thereafter, a diagnosis of ITP was rendered.  The veteran 
underwent a splenectomy in April 2001, and incurred resulting 
complications as a result of his ITP and other disabilities.

Initially, the Board notes that the record is unclear as to 
the exact theory of entitlement under which the veteran is 
claiming entitlement to service connection.  With regard to 
any claim of direct service connection, service medical 
records are completely devoid of any diagnosis of ITP, or any 
symptomatology related thereto.  The Board notes that there 
is no evidence that the veteran's ITP was manifested during 
service.  As noted above, however, service connection may be 
granted for disease diagnosed after service discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  However, the veteran's ITP was diagnosed 
approximately 34 years after separation from service.  There 
is so evidence to suggest a link between his diagnosed ITP 
and his period of active service.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his ITP, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of ITP in service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disability until more than 34 years 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 
(2006) (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  

The RO addressed the veteran's claim of service connection 
for ITP, to include as due to herbicide exposure.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).  Moreover, it is provided that the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

As set forth above, the veteran claims ITP was incurred as a 
result of his exposure to Agent Orange while serving in 
Vietnam.  The Board acknowledges that a veteran who served in 
Vietnam during the applicable time period is presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  
ITP, however, is not among the disabilities listed in 38 
C.F.R. § 3.309(e).  In that regard, the Board again notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of ITP.  See Disease Not Associated With Exposure 
to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  In making this determination, the Secretary relied on 
reports received from the National Academy of Sciences, as 
well as all other sound medical and scientific information 
and analyses available.  Id.; see also 38 U.S.C.A. § 
1116(b)(2).  The veteran has submitted no medical evidence of 
record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of ITP.  

The Board has considered the veteran's lay contentions that 
his ITP was as a result of exposure to Agent Orange in 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of record to support an etiological 
relationship between any in-service exposure to Agent Orange 
and the veteran's ITP.

As there is no evidence linking any current ITP to the 
veteran's active duty service or as secondary to exposure to 
herbicides, service connection for ITP is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Bilateral hearing loss disability

As noted hereinabove, the veteran's DD Form 214 reflects that 
he was a short order cook in the Navy, and served on the USS 
Independence from May 1965 through September 1966.  An 
examination performed in November 1966 for separation 
purposes, noted readings for whispered voice as 15 for both 
ears. An audiometer test was not performed.  His ears were 
clinically evaluated as normal.

Correspondence dated in November 2001 from a private 
audiologist noted that the veteran was seen in October 2001 
for a reported history of sudden onset of hearing loss and 
tinnitus during a hospitalization with infectious 
complications.  The audiologist also noted that the veteran 
has a history of occupational noise exposure.  Pure tone 
audiometric results indicated a moderate to severe 
sensorineural hearing loss bilaterally.  The results of 
audiometric testing showed bilateral sensorineural hearing 
loss which significantly impairs his ability to hear 
conversational speech and many environmental sounds.  
Binaural hearing aids were recommended.

In March 2003, the veteran underwent a VA examination.  He 
complained of hearing loss, the right ear worse than the 
left.  He reported that during service he was exposed to 
pots/pans, guns going off and bandsaws.  Post-service, he was 
a heavy equipment operation.  He denied any recreational 
noise exposure.  Upon audiometric testing, the examiner 
stated that based on history of 2 years noise exposure around 
pots/pans/some gunfire/bandsaws while in the military, post 
military long term noise exposure as a heavy equipment 
operator, numerous medical conditions, and today's physical 
findings, it is determined that his sensorineural hearing 
loss is not caused by occupational noise exposure while in 
the military.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  

On examination performed for separation purposes in November 
1966, the veteran's ears were clinically evaluated as normal.  
Audiometric testing was not performed, however, the veteran 
received a 15/15 on the whispered voice test for both ears.  
Such test results were indicative of normal hearing.  The 
examination reports also reflect no complaints with regard to 
hearing loss.  The Board notes that the whispered voice test 
was the customary test used during that period, and 
unfortunately no audiometric tests were conducted in 
connection with his discharge and enlistment examinations.

The veteran did not complain of any hearing loss until he 
filed a claim for compensation in November 2001, thus 
approximately 35 years after separation from service.  The 
first objective medical evidence of hearing loss was noted at 
the October 2001 private audiological examination.  
Specifically, the veteran claimed military noise exposure of 
pots/pans, gunfire, and bandsaws.  Post-service, he was a 
heavy equipment operator.  Upon VA audiometric testing in 
March 2003, the examiner stated that his current hearing loss 
was not due to occupational noise exposure during service.  
In offering such opinion, the examiner specifically noted 
that he was only exposed to 2 years of noise exposure during 
service, and post-service had long term noise exposure as a 
heavy equipment operator.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss in service, no complaints of hearing 
loss until 35 years after separation from service, and a VA 
examiner who opined that his hearing loss was not 
etiologically related to service.  

In this regard, the Board notes first that the absence of any 
evidence of hearing loss for 35 years after discharge from 
service, or of persistent symptoms of hearing loss between 
service-discharge until 2001 constitutes negative evidence 
tending to disprove the claim that the veteran developed 
hearing loss as a result of in-service noise exposure, which 
resulted in chronic disability thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing hearing loss for over three decades between the 
period of active duty and the evidence showing hearing loss 
is itself evidence which tends to show that no hearing loss 
was incurred as a result of service.  Moreover, there is no 
medical evidence showing that hearing loss manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from active service, and therefore service 
connection for hearing loss may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or hearing loss during service in this case is 
supported by affirmative evidence which tends to show that no 
current hearing loss was incurred during that time.  Such 
affirmative evidence consists of the separation examination 
report which showed no complaints of hearing loss and which 
indicated a normal clinical evaluation.  Although the veteran 
has asserted that his hearing loss is due to acoustic trauma 
in service, the fact remains, however, that the veteran did 
not complain of hearing loss during service, and has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of hearing loss until he underwent a private 
audiological examination in October 2001.  This is 
affirmative evidence that the veteran did not sustain a 
hearing loss disability during active duty or that acoustic 
trauma in service, if any, did not result in chronic hearing 
loss.

Thus, the Board concludes that the preponderance of the 
evidence is against a finding that his current hearing loss 
is as a result of noise exposure during service.

The Board has considered the veteran's testimony and lay 
statements to the effect that his bilateral hearing loss is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for 35 years 
is more probative than the remote assertions of the veteran.  
The lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997)

The Board also notes that the record reflects that the 
veteran has claimed that he developed hearing loss as a 
result of his idiopathic thrombocytopenia purpura.  Due to 
the finding that service connection for idiopathic 
thrombocytopenia purpura is not warranted, service connection 
on a secondary basis for hearing loss disability is also not 
warranted.  See 38 C.F.R. § 3.310. 

At the June 2004 Board hearing, the veteran claimed that he 
was hearing impaired due to antibiotics taken as a result of 
his splenectomy and bowel resection conducted at the VA 
Medical Center.  Service connection is not in effect for 
splenectomy and bowel resection, thus service connection on a 
secondary basis for hearing loss disability is also not 
warranted.  See 38 C.F.R. § 3.310.  It is unclear whether 
such testimony amounted to a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151; however, the merits of any 
such claim contemplates separate statutory regulation and 
consideration, and the merits of any such claim is not 
currently in appellate status.  If the veteran intends to 
claim compensation under 38 U.S.C.A. § 1151, he should do so 
in writing.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

II.  Special Monthly Pension

The Board notes that in November 2001, VA determined that the 
veteran was permanently and totally disabled and was entitled 
to nonservice-connected pension, however, due to his 
excessive income his pension was stopped.  In March 2003, the 
veteran's claim for special monthly pension (SMP) was denied 
on the basis that his reported annual earnings exceeded the 
maximum annual limitation at the aid and attendance rate.  In 
a February 2004 rating determination, the veteran's claim for 
SMP was denied on the basis that he did not meet the criteria 
under 38 C.F.R. § 3.351.  Such determination is the basis for 
this appeal.

The veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to various disabilities.  Per 
this Board decision, service connection is in effect for 
interstitial lung disease, and he has multiple nonservice-
connected disabilities.  At the time of the RO's February 
2004 adjudication denying entitlement to special monthly 
pension, the RO considered the following disabilities for 
pension purposes only:  chronic obstructive pulmonary disease 
(30 percent); lung condition (zero percent); idiopathic 
thrombocytopenia purpura (zero percent); obstructive sleep 
apnea (50 percent); coronary artery disease with angina 
status post coronary stents (30 percent); splenectomy (20 
percent); degenerative arthritis, left knee (10 percent); 
degenerative arthritis, right knee (10 percent); degenerative 
arthritis, right ankle (10 percent); hypertension (10 
percent); and, osteoarthritis right hip (10 percent).  The 
total combined nonservice-connected pension rating is 90 
percent.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  The veteran will be considered to be in 
need of regular aid and attendance if he is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set 
forth in 3.352(a).  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C.A. § 1521 and who 
is not in need of regular aid and attendance shall be as 
prescribed in 38 U.S.C.A. § 1521(e) if, in addition to having 
a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability under § 4.17 of this 
chapter) the veteran:  (1) Has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct form the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) Is "permanently 
housebound" by reason of disability or disabilities.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

"Permanently housebound" status is met when the veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The evidence of record does not establish that the veteran is 
in need of regular aid or attendance, nor does the evidence 
establish a factual need of aid and attendance under the 
criteria found at 38 C.F.R. § 3.352(a).  He is not confined 
to a nursing facility and there is no evidence to suggest 
that he was advised to stay at such a facility.  Rather, a 
March 2003 aid and attendance VA examination and June 2004 
testimony reflects that he lives in a private residence with 
his wife.  While acknowledging that his wife takes care of 
him, the VA examination report reflects that he is not 
permanently bedridden, and every day he gets up, cooks his 
breakfast, and feeds the ducks.  He is able to walk a very 
short distance, but otherwise uses a wheelchair.  He leaves 
his home on a daily basis just to feed the ducks and walk 
around his home.  Although his wife drives him around, he is 
capable of attending to financial matters, and is able to 
take care of himself during hazards and dangers of the daily 
environment.  He is able to do self-feeding, fastening, 
clothing, bathing, shaving, and toileting, although at times 
he requires his wife's assistance with bathing.  The only 
functional restriction is difficulty walking or standing for 
a while due to degenerative arthritis of the knees and due to 
morbid obesity.  There is no evidence to suggest that the 
veteran is blind or so nearly blind, as he did not refer to 
any major visual problems during the VA A&A examination or 
during his testimony.

There is also no evidence of record to establish that the 
veteran is entitled to housebound benefits.  First, none of 
his service connected and nonservice-connected disabilities 
are rated totally disabling.  Secondly, there is no 
indication that the veteran is permanently housebound as the 
evidence indicates that he is able to leave home whenever 
necessary, even if he does require a wheelchair at times.  
Finally, the veteran has not yet attained the age of 65 
years, and the recent judicial holding in Hartness v. 
Nicholson, 20 Vet.App. 216 (2006) which addressed certain 
aspects of special monthly pension for wartime veterans 65 
years of age or older need not be considered. 

The evidence of record does not reflect that the veteran has 
a single permanent disability rated 100 percent disabling, 
per 3.351(d).  

Specifically, the veteran's chronic obstructive pulmonary 
disease is not 100 percent disabling as review of the medical 
records on file do not reflect objective evidence of FEV-1 
less than 40 percent of predicted value, or; the ratio of 
FEV-1/FVC (or forced expiratory volume in one second to 
forced vital capacity) less than 40 percent, or; DLCO (SB) 
(or diffusion capacity of the lung for carbon monoxide by the 
single breath method) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See 
38 C.F.R. § 4.97, Diagnostic Code 6604.  At the March 2006 VA 
examination, he underwent pulmonary function testing which 
revealed a FVC of 75.6 percent of predicted value, and FEV-1 
of 76.5 percent of his predicted value.  FEV-1/FVC was 81.2.  
Such findings are indicative of a 10 percent disability 
rating under the schedular criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  While acknowledging that the veteran's 
post-splenectomy course was complicated by respiratory 
failure, such was an isolated event and records do not 
reflect subsequent episodes of acute respiratory failure.  
Thus, the objective findings of record, and pulmonary 
function testing conducted prior to the March 2006 VA 
examination, do not warrant a 100 percent disability rating 
under the rating criteria.  

His degenerative arthritis of the left and right knees are 
separately rated 10 percent disabling by the RO.  His 
osteoarthritis of the right hip is rated 10 percent disabling 
by the RO.  His degenerative arthritis of the right ankle is 
rated 10 percent disabling.  The highest schedular rating 
under the schedular criteria for the knee and leg is 60 
percent (see 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263), 
but the objective medical evidence does not support a 
disability rating in excess of 10 percent for each knee; the 
highest schedular rating for disability of the hip and thigh 
is 90 percent (see 38 C.F.R. § 4.71a, Diagnostic Codes 5250-
5255), but the objective medical evidence does not support a 
disability rating in excess of 10 percent; and, the highest 
schedular rating for the ankle is 40 percent (see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274), but the objective 
medical evidence does not support a disability rating in 
excess of 10 percent.  The highest schedular rating for 
degenerative arthritis is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Thus, none of the veteran's 
disabilities of the musculoskeletal system can be rated 100 
percent disabling under the schedular criteria.

The veteran's obstructive sleep apnea is rated 50 percent 
disabling by the RO under 38 C.F.R. § 4.104, Diagnostic Code 
6847.  The Board has reviewed the objective evidence in 
detail pertaining to his sleep apnea, and the evidence does 
not show that his sleep apnea syndrome is manifested by 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or requires tracheotomy.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 6847.  The Board acknowledges that 
in 2001 his post-splenectomy course was complicated by 
respiratory failure, and he needed intubation and mechanical 
ventilatory assistance on the tracheotomy, but current 
evidence does not reflect that his sleep apnea syndrome 
requires tracheotomy.

The veteran's idiopathic thrombocytopenia purpura is rated 
noncompensably disabling by the RO, and the objective 
evidence does not support a 100 percent disability rating, as 
his ITP is not manifested by platelet count of less than 
20,000, with active bleeding, requiring treatment with 
medication and transfusions.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7705.

With regard to his post-status splenectomy, the RO has 
assigned a 20 percent disability rating, and this is the 
highest assignable rating under the schedular criteria.  See 
38 C.F.R. § 4.117, Diagnostic Code 7706.

With regard to his coronary artery disease with angina status 
post coronary stents, the RO has assigned a 30 percent 
disability rating under 38 C.F.R. § 4.104, Diagnostic Code 
7005.  The objective medical evidence does not support a 100 
percent disability rating, as his coronary artery disease is 
not manifested by chronic congestive heart failure or 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

With regard to his diagnosed hypertension, the RO has 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.101, Diagnostic Code 7101.  The highest assignable rating 
for hypertensive vascular disease is 60 percent under the 
schedular criteria.  See 38 C.F.R. § 4.101, Diagnostic Code 
7101.

Thus, in consideration of his service-connected and 
nonservice-connected disabilities, the veteran does not have 
a single permanent disability rated 100 percent disabling, 
per 3.351(d).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asbestosis disability, 
specifically interstitial lung disease, is warranted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  To this extent, the appeal is granted.

Entitlement to service connection for idiopathic 
thrombocytopenia purpura is not warranted.  Entitlement to 
service connection for bilateral hearing loss disability is 
not warranted.  Entitlement to special monthly pension is not 
warranted.  To this extent, the appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


